DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the threshing bars are positioned at non-perpendicular angle between the two curved end members” in lines 5-6.  It is unclear as to what aspect of the threshing bar is at a non-perpendicular angle and how the angle is determined (i.e. relative to what structure).  As written, the claim is being interpreted as though any section of each threshing bar can be positioned at any non-perpendicular angle and that each threshing bar is positioned in between the two curved end members.

Claim 13 recites, “wherein the threshing bars are positioned at non-parallel angle between the two curved end members” in lines 7-8.  It is unclear as to what aspect of the threshing bar is at a non-parallel angle and how the angle is determined (i.e. relative to what structure).  
Claim 13 recites “wherein each threshing bar is positioned at a non-parallel angle to the adjacent threshing bars” in lines 8-9.  It is unclear as to what aspect of the threshing bar is at the claimed non-parallel angle to the adjacent threshing bar.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.








Claim(s) 13, 16, 17 and 19-24 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Estes (US 10,849,275).

claim 13, Estes discloses in figs. 1-18:
An agricultural combine 100, comprising: 
a rotor 102; 
at least one threshing concave 10, wherein the threshing concave comprises: 
a curved frame 12 comprising two curved end members 18, 20 extending between two side members 24, 26; and 
a plurality of threshing bars 16, each threshing bar extending between the two curved end members, wherein the threshing bars are positioned at a non-parallel angle between the two curved end members (claim interpretation: the longitudinal axis of each bar is positioned at non-parallel angle with respect to the longitudinal axis of the curved end members  between the two curved end members; as mentioned in the 112, 2nd rejection above, it is unclear as to what aspect of the threshing bar is set at non-parallel angle and relative to what structure) and each threshing bar is positioned at an non-parallel angle to the adjacent threshing bars (referring to the second surface 38 in each threshing bar, the second surface 38 are non-parallel with respect to the second surface 38 in the adjacent threshing bars, as shown in FIGS.2 and 7).

Regarding claim 16, Estes discloses in figs. 10 and 11:
The threshing concave of claim 1, wherein there are a plurality of cutouts 28, 46 in each curved end member 18, 20, wherein each cutout is adapted to receive one threshing bar 16.

claim 17, Estes discloses in figs. 10 and 11:
The threshing concave of claim 4, wherein an upper surface 38 of each threshing bar 16 is flush with an upper surface 50A of each curved end member 18, 20.

Regarding claim 19, Estes discloses in figs. 1-18:
The threshing concave of claim 1, wherein the concave 10 is capable of threshing multiple crops without adaptation.

Regarding claim 20, Estes discloses in fig. 3:
The threshing concave of claim 1, further comprising at least one intermediate member 22, wherein the at least one intermediate member 22 is positioned between and parallel to the two curved end members 18, 20.

Regarding claim 21, Estes discloses in figs. 1 and 4:
The threshing concave of claim 1, wherein a curvature of the at least one intermediate member 22 is the same as the curvature of the two curved end members 18, 20.



Regarding claim 22, Estes discloses in figs. 17 and 18:
The threshing concave of claim 1, further comprising removable cover plate 218, 218A positioned below the plurality of threshing bars 16.

Regarding claim 23, Estes discloses in fig. 2:


Regarding claim 24, Estes discloses in fig. 17:
	The agricultural combine of claim 13, wherein there are two or more adjacent concaves 10A-10C.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15, 18 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Estes alone.
Regarding claim 14, Estes discloses in figs. 1 and 2:
The threshing concave of claim 1, wherein each threshing bar 16 is hexagonal in cross section and has a recess 34 running a length of the threshing bar.
Estes does not disclose the threshing bar as having a hexagonal cross section.
However, it would have been obvious to change the cross-section of the threshing bar to be hexagonal since a change in the shape of a prior art device is a In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the threshing bar cross-section of Estes to be hexagonal since a change in the shape of a prior art device is a design consideration within the skill of the art.

Regarding claim 15, Estes discloses in figs. 1 and 2:
The threshing concave of claim 2, wherein the recess 34 is notch removed from an upper quarter of the threshing bar 16.

Regarding claim 18, Estes discloses in fig. 2:
The threshing concave of claim 1, wherein the space between threshing bars 16 appear consistent instead of not consistent, as claimed.
However, a consistent or not consistent spacing between the threshing bars are two finite predictable solutions that would have been obvious to try by one of ordinary skill when considering the spacing.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the spacing between threshing bars of Estes to be inconsistent since a person of ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR at 1397.

Regarding claim 25, Estes discloses in fig. 2:
The threshing concave of claim 1, wherein the angle between adjacent threshing bars 16 appears similar to that in Applicant’s fig. 3; however, the angle being between 8 and 12 degrees is not disclosed.
	However, it would have been obvious to contrive any number of desirable range for the angle between adjacent threshing bars limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the angle between adjacent threshing bars of Estes to the claimed range since discovering the optimum or workable ranges involves only routine skill in the art.





Claim(s) 1-12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Estes (US 10,849,275) in view of Foster et al. (US 2014/0171164).

Regarding claim 1, Estes discloses in figs. 1-18:
A threshing concave for an agricultural combine, comprising: 
a curved frame 12 comprising two curved end members 18, 20 extending between two side members 24, 26; and 
a plurality of threshing bars 16, each threshing bar extending between the two curved end members, wherein each threshing bar is positioned at a non-parallel angle to the adjacent threshing bars (referring to the second surface 38 in each threshing bar, the second surface 38 are non-parallel with respect to the second surface 38 in the  adjacent threshing bars, as shown in FIGS.2 and 7, since each surface 38 of each threshing bar varies in angle depending on the position of the threshing bar on the curved end members 18, 20).

Estes does not disclose wherein the threshing bars are positioned at non-perpendicular angle between the two curved end members (claim interpretation: the bars are positioned in non-perpendicular angle with respect to the two curved end members and in between the two curved end members).
Foster et al. teaches positioning threshing bars 28, 32 of a threshing concave 10 at non-perpendicular angle between two curved end members 14, as shown in FIGS.4-5, in order to affect the speed and flow of the crop and thus facilitate separation of crop and grain (see para.[0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of threshing bars of Estes to be non-perpendicular in order to affect the speed and flow of the crop and thus facilitate separation of crop and grain. 

Regarding claim 2, the combination of Estes and Foster et al. discloses in figs. 1 and 2 of Estes:
The threshing concave of claim 1, wherein each threshing bar 16 of Estes is hexagonal in cross section and has a recess 34 running a length of the threshing bar.
Estes does not disclose the threshing bar as having a hexagonal cross section.
However, it would have been obvious to change the cross-section of the threshing bar to be hexagonal since a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the threshing bar cross-section of Estes to be hexagonal since a change in the shape of a prior art device is a design consideration within the skill of the art.

Regarding claim 3, the combination further discloses in figs. 1 and 2 of Estes:
The threshing concave of claim 2, wherein the recess 34 is notch removed from an upper quarter of the threshing bar 16.

Regarding claim 4, the combination further discloses in figs. 10 and 11 of Estes:
The threshing concave of claim 1, wherein there are a plurality of cutouts 28 of Estes, 46 in each curved end member 18, 20, wherein each cutout is adapted to receive one threshing bar 16.

Regarding claim 5, the combination further discloses in figs. 10 and 11 of Estes:
The threshing concave of claim 4, wherein an upper surface 38 of each threshing bar 16 is flush with an upper surface 50A of each curved end member 18, 20.

Regarding claim 6, the combination further discloses in fig. 2 of Estes:
The threshing concave of claim 1, wherein the space between threshing bars 16 appear consistent instead of not consistent, as claimed.
However, a consistent or not consistent spacing between the threshing bars are two finite predictable solutions that would have been obvious to try by one of ordinary skill when considering the spacing.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the spacing between threshing bars of Estes to be inconsistent since a person of ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR at 1397.

Regarding claim 7, the combination further discloses in figs. 1-18 of Estes:
The threshing concave of claim 1, wherein the concave 10 is capable of threshing multiple crops without adaptation.

Regarding claim 8, the combination further discloses in fig. 3 of Estes:
The threshing concave of claim 1, further comprising at least one intermediate member 22, wherein the at least one intermediate member 22 is positioned between and parallel to the two curved end members 18, 20.

Regarding claim 9, the combination further discloses in figs. 1 and 4 of Estes:
The threshing concave of claim 1, wherein a curvature of the at least one intermediate member 22 is the same as the curvature of the two curved end members 18, 20.

Regarding claim 10, the combination further discloses in figs. 17 and 18 of Estes:
The threshing concave of claim 1, further comprising removable cover plate 218, 218A positioned below the plurality of threshing bars 16.

Regarding claim 11, the combination further discloses in fig. 2 of Estes:
The threshing concave of claim 1, further comprising a pivot point coupled to one side member 24 and adapted to be coupled to the agricultural combine.





Regarding claim 12, the combination further discloses in fig. 2 of Estes:
The threshing concave of claim 1, wherein the angle between adjacent threshing bars 16 appears similar to that in Applicant’s fig. 3; however, the angle being between 8 and 12 degrees is not disclosed.
	However, it would have been obvious to contrive any number of desirable range for the angle between adjacent threshing bars limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the angle between adjacent threshing bars of Estes to the claimed range since discovering the optimum or workable ranges involves only routine skill in the art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 7/20/21 have been fully considered but they are not persuasive with regards to the rejection of claims 13-25.  As mentioned in the 112(b) rejection above, it is unclear as to what aspect or part of the threshing bar is “non-parallel” to the adjacent threshing bars and, thus, as pointed out in the rejection under Estes, the surface 38 of each threshing bar varies in angle depending on the position of the threshing bar on the curved end members 18, 20, and is thus non-parallel to the adjacent threshing bar.
Accordingly, claims 1-25 remain rejected as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/Examiner, Art Unit 3671